DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7-8, filed 9/2/2022, with respect to claims 1-2 and 6-9 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 8/5/2022.
3.	Applicant's amendment filed on 9/2/2022 has been considered and entered for the record.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	This application is in condition for allowance except for the presence of claim 10 directed to invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.
Reasons for Allowance
6.	Claims 1-2 and 6-9 are allowed and have been re-numbered 1-6.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a method for providing a battery arrangement for a motor vehicle comprising: provisioning a battery housing arrangement comprising a battery housing having at least one holding section for holding a battery module, a cooling device, which provides at least part of a housing floor of the battery housing, and an underride guard, which is disposed outside the battery housing at the cooling device such that there is a gap between the cooling device and the underride guard; introducing a heat conducting paste comprising aluminum oxide, and a battery module into the holding section such that the heat conducting paste is disposed between an underside of the battery module that faces the cooling device and the cooling device, wherein, during introduction of the heat conducting paste and the battery module, the heat conducting paste is first applied to the housing floor, and, after application of the heat conducting paste, the battery module is placed on the heat conducting paste in the holding section, and a compressive force is applied to the battery module in the direction of the housing floor; and introducing a foam-like material at least partially into the gap, wherein the foam-like material is introduced into the gap and cured prior to injection of the heat conducting paste through at least one injection opening, wherein the cured, foam-like material supports, at least temporarily, the cooling device by means of a supporting force during injection of the heat conducting paste

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723